DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 4/23/21, are acknowledged.
	Claims 30, 35, 39-40 have been amended.
	Claims 41-43 have been added.
	Claims 30-31, 35, 39-43 are pending and are under examination.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 30-31, 35, 39-40, and 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of heavy chain variable regions that specifically recognize CLEC12A. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical 
The instant claims are drawn to genus of heavy chain variable regions that specifically recognizes CLEC12A that are defined by a partial structure, such as the CDRs of SEQ ID NO: 1-3. This would encompass a genus of different heavy chain variable regions, as well as a genus of different antibodies comprising said heavy chain with any light chain sequence.  The state of the art is such that the amino acid sequence and conformation of the three heavy and light chain CDRs are critical in maintaining the antigen binding specificity which is characteristic of the parent immunoglobulin.  Additionally, the framework regions also connect the CDRs which can influence antigen binding.  The specification discloses a single species of heavy chain variable region comprising SEQ ID NO: 1-3, i.e. the VH chain of SEQ ID NO: 4, pairs with the Ig Vk1-39*01/IGJk1*01 light chain of SEQ ID NO: 20, in order to bind to CLEC12A.  The specification does not provide any guidance regarding which specific residues of each VH or VL chain, or CDRs thereof, can be varied while still maintaining binding specificity.  Furthermore, the claims encompass a variable heavy chain that functions to recognize CLEC12A even without a light chain, and no species of VH chain are disclosed which function to recognize CLEC12A. The disclosed species are not sufficiently representative of the broad genus of different antibodies encompassed by the present claims. 
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention.
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
Given the claimed broadly class of antibodies and VH regions in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed VH regions and antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
	Applicant’s arguments filed 4/23/21 have been fully considered, but they are not persuasive.
	Applicant argues that the claimed heavy chain variable regions were generated in the context of a common light chain, and the ordinary skill in the art would have been aware that common light chain can combine with different heavy chains to form 
Applicant cites no evidence that the light chain is not important for antigen binding.  It is well recognized in the art that binding specificity is formed between the three VH and VL CDRs that form the antigen binding site and that all 6 CDRS contact the antigen (see Mariuzza et al., of record).  Furthermore, it is recognized that noncognate pairing (i.e. pairing of a heavy chain with a different light chain, for example) results in formation of inactive antigen binding sites (see Hollinger, page 1132, of record).  Thus, the sequence of the three heavy chain CDRs is not sufficient structure to define the genus of “heavy chains” that when paired with “a light chain” would function to specifically recognize CLEC12A. Furthermore, the claims encompass a CLEC12A binding domain comprising the heavy chain defined by the three VH CDRS (i.e. a binding domain comprising only a VH, see claim 35).  Hollinger teaches that single V domains rarely retain affinity of the partner antibody and are also poorly soluble and prone to aggregation, and depend on designing specific mutations that increase stability (see page 1127, in particular).  No species of CLEC12A binding domain comprising a heavy chain only, as is encompassed by the present claims, are disclosed.  Furthermore, the claims encompass a genus of distinct light chains with different CDRs.  For example, claim 42-43 would encompass CLEC12 binding antibody with light chains with mutations to CDRs 17-19.  The only disclosed species is an antibody comprising the CDR1-3 of SEQ ID NO: 1-3 and CDR1-3 of 17-19, and this is not sufficiently representative of the genus of different CLEC12A binding domains encompassed by the present claims. Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Claims 30-31, 35 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are directed to a heavy chain variable region that recognizes CLEC12A, defined by a partial structure, i.e. CDRS of SEQ ID NO; 1-3.  This would encompass a genus of structurally distinct VH chains with different amino acid sequences that could be expressed by itself, or could be paired with any light chain to recognized CLEC12A.  The claims also encompass a genus of a single domain VH regions that functions to recognize CLEC12A, even in the absence of a paired VL domains (see claim 35). However, such single VH domains, or domain antibodies, of an affinity similar to a paired Vh and VL domain have been difficult to obtain (see Hollinger 
	Based on the unpredictability of the art and the breadth of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims.  The instant specification discloses that a VH region comprising SEQ ID NO: 4, paired with the VL chain of SEQ ID NO: 20, recognizes CLEC12A.  Said VH/VL pair was isolated by screening a library of synthetic phage display of Fab arms.  However, there is no disclosure of any VH only fragment that can function to recognize CLEC12A.  No guidance is provided regarding which specific residues would provide recognition of CLEC12A in the absence of a light chain, as encompassed by the present claims.  Thus, given the unpredictability of the art, the breadth of the claims, and the lack of guidance provided by the instant specification, it would require undue experimentation to make and use the VH regions, including those that specifically recognize CLEC12A as broadly claimed.
	Applicant argues that the specification contains a great deal of information regarding how to make and test the heavy chain variable regions comprising SEQ ID NO: 1-3, such as in Example 3.
	Example 3 describes selection of CLEC12A binding Fabs from a library containing a common VL region and a collection of human VH regions.  Three VH/VL CLECL12A binding pairs are disclosed, with the VH having SEQ ID NO: 35, 37, or 39, and the VL region having SEQ ID NO: 20.  Said SEQ ID NO: 37 (identical to SEQ ID NO: 4) comprises the CDRs of SEQ ID NO: 1-3 of the instant claims.  However, no examples or guidance of making and using a heavy chain variable domain region on its own are provided, nor are any examples or guidance provided regarding pairing said heavy chain with any other light chain .   As noted above, even expressing a heavy chain in the .  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 30-31, 35, 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,358,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘492 patent claims an antibody that recognizes CLEC12A comprising a heavy chain identical to SEQ ID NO: 4 of the instant application a light chain of SEQ ID NO: 20, i.e. a type of Vk1-39*01/IGJk1*01 light chain.  

Claims 30-31, 35, 39-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 17-18, 23-28, 30 of copending Application No. 16/768,447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘447 application claims a method of using an antibody that recognizes CLEC12A comprising a heavy chain identical to SEQ ID NO: 4 of the instant application a light chain of SEQ ID NO: 57, which is identical to SEQ ID NO: 20, i.e. a type of Vk1-39*01/IGJk1*01 light chain.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that the rejection be held in abeyance until the time of allowance is acknowledged. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644